Case 2:19-cv-02117-JAD-EJY Document 44
                                    43 Filed 04/15/21
                                             04/13/21 Page 1 of 3
                                                                4




                                               ECF No. 43
Case 2:19-cv-02117-JAD-EJY Document 44
                                    43 Filed 04/15/21
                                             04/13/21 Page 2 of 3
                                                                4




                                                  13




                                            /s/ Analise Tilton
Case 2:19-cv-02117-JAD-EJY Document 44
                                    43 Filed 04/15/21
                                             04/13/21 Page 3 of 3
                                                                4




   The Clerk of Court is directed to VACATE all dates and deadlines and CLOSE THIS CASE.


                                            _________________________________
                                            U.S. District Judge Jennifer A. Dorsey
                                            Dated: April 15, 2021




    /s/ Analise Tilton
